Citation Nr: 0929957	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture, under the 
provisions of 38 U.S.C.A. § 6103(a), of the appellant's right 
to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
the Veteran, who had recognized service from November 1941 to 
January 1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an unappealed April 1976 decision, the RO determined 
that the appellant had forfeited her right to VA benefits 
because she had, beyond a reasonable doubt, deliberately 
presented false statements and evidence in support of her 
claim for VA benefits, in violation of 38 U.S.C.A. § 6103(a).

2.  The evidence associated with the claims file subsequent 
to the April 1976 RO decision was either previously submitted 
for consideration, or does not relate to an unestablished 
fact necessary to establish the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1976 RO decision, which determined beyond a 
reasonable doubt that the appellant had committed fraud under 
the provisions of 38 U.S.C.A. § 6103(a) and thus forfeited 
entitlement to VA benefits, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the April 1976 RO 
decision is not new and material, and the claim for 
revocation of forfeiture, under the provisions of 38 U.S.C.A. 
§ 6103(a) of the appellant's right to VA benefits, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Upon a request to reopen a previously finally denied claim, 
VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In July 2005, VA sent the appellant a letter informing her of 
the types of evidence needed to substantiate her present 
claim and its duty to assist her in substantiating her 
attempt to reopen under the VCAA.  Specifically, it advised 
the appellant that only evidence which showed she did not 
intentionally submit false and fraudulent evidence would 
warrant a reopening of her claim.  It also explained, in more 
general terms, what would constitute new and material 
evidence.  The letter informed the appellant that VA would 
assist her in obtaining evidence necessary to support her 
claim, such as medical records, employment records, or 
records from other Federal agencies.  The appellant was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  A December 2007 
letter explained how VA determines disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

The Board acknowledges that the content of the July 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the appellant did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that she 
was provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the September 2005 rating 
decision, September 2006 SOC, and December 2006 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided her with additional 60-day periods to submit more 
evidence.  In addition, the appellant demonstrated through 
her submission of various statements in support of her claim 
that she was aware of the type of evidence required to 
substantiate her claim.  

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  In addition, the appellant has demonstrated 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not identified any evidence which she would have 
submitted if Dingess notice had been provided earlier, nor 
has she demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service records and records from a private hospital.  The 
appellant submitted numerous documents, certificates, and 
affidavits regarding the nature of her relationship with the 
Veteran, her second purported husband, and her children as 
well.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



II.  New and Material Evidence to Reopen the Claim
 
In April 1954, the appellant's death compensation and 
National Service Life Insurance payments were terminated, on 
the basis that the nature and period of the appellant's 
association with a man named S. P. was such that the 
appellant was no longer recognized as the unremarried widow 
of the Veteran.  

The appellant reapplied for benefits in 1971, stating that 
she was not remarried and was not living with anyone as if 
married.  

In an April 1976 decision, VA determined that the appellant 
had forfeited her right to VA benefits because she had, 
beyond reasonable doubt, deliberately presented false 
statements and evidence in support of her claim for VA 
benefits, in violation of 38 U.S.C.A. § 6103(a).  She was 
notified of this decision by letter dated April 6, 1976.  The 
appellant did not file a timely appeal.  Consequently, the 
April 1976 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In June 2005, the appellant filed a request to reopen her 
claim for revocation of forfeiture of her right to VA 
benefits.  The claim was denied in the September 2005 rating 
decision that is the subject of the instant appeal.  

The appellant's claim for revocation of the forfeiture of 
entitlement to VA benefits may only be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108.

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a) (West 
2002); 38 C.F.R. § 3.901(a) (2008).  The determination of 
whether the claimant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
Court of Appeals for Veterans Claims noted that an original 
forfeiture action is an adversarial process initiated by VA 
and requires the application of the beyond-a-reasonable-doubt 
standard to declare a forfeiture.  The Court ruled that a 
declaration of forfeiture may be reopened upon the 
presentment of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  A concurring opinion in the 
Trilles decision specifically pointed out that it would be 
difficult to perceive of any evidence that would bear 
directly and substantially upon the specific matter under 
consideration "other than evidence exculpatory of the 
claimant's misdeeds or evidence showing VA fraud in the 
original decision."  Id. at 331.

The instant appeal is an effort to reopen a forfeiture 
decision, last finally denied by the RO in April 1976, and 
the issue for consideration with respect to the appellant's 
current appeal is whether new and material evidence has been 
received to reopen the claim.

The Board notes that the Court remanded the Trilles case for 
the Secretary and the Board to address in the first instance 
what evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question.

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Accordingly, the Board will apply 
current applicable law.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and conduct de novo 
review of the claim on the merits.  Manio v. Derwinski, 1 
Vet. App 145 (1991).  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed, 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the claimant in developing the facts 
necessary for her claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

In April 1976, the RO determined that the appellant had 
forfeited VA benefits under 38 U.S.C.A. § 6103(a) based on 
evidence beyond a reasonable doubt supporting the commission 
of fraud by the appellant in her claim for VA death benefits.  
Specifically, in a statement received in February 1971, the 
appellant stated that she was not living with anyone as if 
married as of January 1, 1971.  A field investigation was 
conducted to verify the appellant's marital status.  In a 
January 1974 deposition with the field examiner, the 
appellant stated that she separated from S. P. after a 
quarrel, and had not lived with him since August 1961.  
However, another field investigation was begun, and the field 
examiner discovered the appellant and S. P. at the same 
house.  In a November 1974 deposition, the appellant admitted 
that she and S. P. were currently living together as husband 
and wife and, although they had separated in 1961, they had 
reconciled in 1970.         

Based on the above evidence, the RO determined beyond a 
reasonable doubt that the appellant had knowingly, 
intentionally, and deliberately submitted fraudulent 
information regarding her marital status in an effort to 
obtain VA death benefits to which she was not entitled.    

The evidence added to the record since the time of the last 
final denial in April 1976 includes a death certificate of S. 
P. from the Republic of the Philippines, indicating the date 
of his death as being in June 1986.  A November 1988 
Affidavit of B. R. and A. T., friends of the appellant, 
states that S. P. had not lived with the appellant since 
1970, although he occasionally visited his children who lived 
with the appellant.  In several letters signed by the 
appellant dated in December 1991, October 1992, and November 
1993, she asserts that when the field examiner came to her 
house to investigate in 1974, S. P. simply happened to be 
visiting his children at the time and that he had not lived 
with her or slept in the same house since 1961.  The 
appellant also submitted a July 2004 Certification signed by 
the Municipal Civil Registrar attesting to the date and 
nature of S. P.'s death.  The Certification also indicates 
that S. P. was married at the time of his death, although no 
marriage certificate between S. P. and the appellant could be 
located, and the appellant has not contended that they were 
ever legally married.  A July 2004 Certification from the 
General Headquarters of the Armed Forces of the Philippines 
verifies the nature and dates of the Veteran's service.  In 
an August 2005 Statement in Support of Claim, the appellant 
denied having submitted any fraudulent statements.  A June 
2006 Certification from San Lazaro Hospital verifies that the 
Veteran was admitted to the hospital in December 1942 with a 
diagnosis of acute ileocolitis, and died in January 1943.       

The evidence added to the record since the previous April 
1976 denial does not constitute new and material evidence.  
It does not exculpate the appellant from having committed 
fraud in the submission of the February 1971 statement and in 
her testimony during the January 1974 deposition, wherein she 
stated she was not living with anyone as if married, which is 
an unestablished fact necessary to substantiate the claim to 
revoke forfeiture of VA benefits.  Further, some of the 
submissions are redundant, and those that are not duplicative 
relate to verification of the Veteran's and S. P.'s deaths, 
and not to the issue of whether fraud was committed.  
Finally, the newly received evidence does not raise a 
reasonable possibility of substantiating the claim to revoke 
forfeiture of benefits.  The appellant's assertion that S. P. 
was merely visiting his children at her home when the field 
examiner arrived in 1974 directly contradicts her November 
1974 deposition testimony that she was living with S. P. as 
wife and husband.  Therefore, the Board finds that the 
criteria under 38 C.F.R. § 3.156(a) have not been satisfied, 
and the claim cannot be reopened.  

VA is under no obligation to conduct another investigation 
into these matters which occurred some decades ago.  Rather, 
the burden is upon the appellant to come forward with new and 
material evidence to show that she did not in fact commit 
fraud or submit false statements in support of a claim for VA 
benefits.  The appellant's mere denial of having committed 
fraud is neither new nor material evidence sufficient to 
reopen the claim.  The previous, final decision of forfeiture 
was based upon multiple items of evidence, including multiple 
depositions from the appellant, S. P., relatives, and other 
community members.

In summary, evidence submitted since the April 1976 RO 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has not been received since the April 1976 
decision; and the forfeiture matter may not be reopened.  38 
U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
issue of forfeiture of eligibility for VA benefits under 38 
U.S.C.A. § 6103(a) may not be reopened, and the appeal is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


